Case 1:19-md-02915-AJT-JFA Document 401 Filed 04/17/20 Page 1 of 12 PageID# 4872



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

  IN RE: CAPITAL ONE CONSUMER               )
  DATA SECURITY BREACH LITIGATION           )                   MDL No. 1:19md2915 (AJT/JFA)
  __________________________________________)

  This Document Relates to ALL Cases1
  __________________________________________

                       REPLY IN SUPPORT OF CAPITAL ONE’S
           MOTION TO COMPEL DISCOVERY RESPONSES FROM ALL PLAINTIFFS

         “[W]hen a person chooses to file a lawsuit, she must be prepared to accept the duties

  attached to that choice, which include producing relevant information and properly participating

  in discovery.” LaFleur v. Dollar Tree Stores, Inc., No. 2:12-cv-363, 2013 WL 12181782, at *3

  (E.D. Va. Oct. 7, 2013) (citation omitted). Lead Plaintiffs’ Counsel argue that the overwhelming

  majority of named plaintiffs2 should be exempt from this bedrock tenet of civil litigation because

  (i) Lead Plaintiffs’ Counsel did not realize earlier that Capital One would seek discovery from all

  named plaintiffs, (ii) caselaw disfavoring “absent class member” discovery precludes discovery

  from the named plaintiffs not included in the Representative Complaint, and (iii) discovery from

  all named plaintiffs would be burdensome to Lead Plaintiffs’ Counsel. None of these arguments

  is a reason to permit plaintiffs to avoid their discovery obligations and deprive Capital One of its




  1
   This document relates to the consumer litigation, consisting of all cases consolidated in this
  multidistrict litigation proceeding other than the securities action styled Minsky v. Capital One
  Financial Corporation, No. 1:19-cv-1472.
  2
    Throughout their Opposition, Lead Plaintiffs’ Counsel misuse “Named Plaintiffs” to describe the
  nine plaintiffs identified in the Representative Complaint. This misnomer is especially confusing
  in light of their reliance on case law distinguishing “named plaintiffs” in class actions from “absent
  class members.” The term should be reserved for its proper meaning—to refer to the 263 named
  plaintiffs who filed putative class action lawsuits against Capital One.
Case 1:19-md-02915-AJT-JFA Document 401 Filed 04/17/20 Page 2 of 12 PageID# 4873



  right to seek discovery from all named plaintiffs that is critical to its defense to those plaintiffs’

  claims and to its opposition to class certification of those claims.

         A.      Lead Plaintiffs’ Counsel’s surprise is unfounded and, more importantly, is not a
                 basis to deprive Capital One of necessary discovery.

         Lead Plaintiffs’ Counsel devote the substantial majority of their Opposition (11 out of 16

  pages) to asserting that Capital One changed its position with respect to the filing of a

  representative complaint or obtaining discovery from all named plaintiffs. Opp. at 1-2, 3-11. To

  the contrary, Capital One has consistently asserted its right to such discovery, including:

         •    Serving Requests for Production on December 20, 2019 that sought discovery from all
              plaintiffs (Ex. 1);

         •    Arguing for a superseding, Consolidated Complaint rather than a Representative
              Complaint (Dkt. 297);

         •    Raising its concerns on January 27, 2020, including discovery concerns, with Lead
              Plaintiffs’ Counsel’s plan to file a non-superseding representative complaint (Id.); and

         •    Serving Interrogatories on February 20, 2020 (before the representative complaint was
              even filed) that sought discovery from “any party named as a plaintiff in any
              Complaint” (Ex. 3).

  Lead Plaintiffs’ Counsel’s argument that Capital One “abruptly reversed course” on March 17 to

  seek discovery from all named plaintiffs who filed complaints in this case simply is not true.

         Nor did Capital One ever agree to limit discovery to the nine hand-selected plaintiffs named

  in the Representative Complaint. Lead Plaintiffs’ Counsel fail to cite any agreement by Capital

  One that it would forego seeking discovery from all plaintiffs—because none exists. The

  statements Lead Plaintiffs’ Counsel cite by Capital One’s counsel (Opp. at 6-7, ¶¶ 1-3) simply

  acknowledge Lead Plaintiffs’ Counsel’s intent to file a representative complaint; they do not agree




                                                    2
Case 1:19-md-02915-AJT-JFA Document 401 Filed 04/17/20 Page 3 of 12 PageID# 4874



  with that approach, much less indicate that Capital One agreed to abandon its rights to obtain

  discovery from all plaintiffs.3

         Finally, Lead Plaintiffs’ Counsel’s argument that Capital One had some obligation to raise

  the issue of discovery from all named plaintiffs at the January 29 status conference or Rule 16(b)

  conference ignores the order the Court had already entered that expressly permits such discovery.

  See PTO-1 [Dkt. 3] § 10.c (requiring the parties to propose and confer on discovery plans,

  including “[a] description of what fact information defendants require from plaintiffs as to

  defendants’ alleged liability common to all plaintiffs or classes of plaintiffs” and “[a] general

  description of what individualized discovery, if any, defendants believe is appropriate from each

  plaintiff separately on liability issues.” (emphases added)); see also Pretrial Order # 7 at 2, In re

  Lumber Liquidators Chinese-Mfg’d Flooring Litig., No. 1:15-md-2627 (E.D. Va. Oct. 2, 2015),

  ECF No. 603. At bottom, Lead Plaintiffs’ Counsel appear surprised that Capital One seeks

  discovery responses from all the named plaintiffs who have sued it—as PTO-1 contemplates and

  as the Court ordered in its previous MDL. That surprise, however, is unfounded, irrelevant and

  no basis to deny discovery.


  3
    Lead Plaintiffs’ Counsel’s other “evidence” of Capital One’s change in position is as follows:
  Capital One noticed depositions of representative-complaint plaintiffs first (id., ¶ 5); Capital One
  agreed that Lead Plaintiffs’ Counsel could identify their document sources after filing their
  Representative Complaint (Opp. at 8, ¶ 4); and Capital One’s December document requests did
  not define “plaintiff” specifically to include all plaintiffs (id.at 9, ¶ 6). None of this shows an
  agreement to forego discovery from all named plaintiffs who are actively suing Capital One. Nor
  does Lead Plaintiff’s Counsel explain why Capital One would make such a binding agreement
  (postured as an outright waiver of discovery rights), without any compromise from Lead Plaintiff’s
  Counsel, at the earliest stages in the case. Presumably, had Lead Plaintiff’s Counsel chosen a
  single plaintiff to name in the Representative Complaint, it nonetheless would be claiming that
  Capital One was bound to restrict its discovery to one individual representing .4% of the named
  plaintiffs. As it stands, Lead Plaintiff’s counsel has hand-picked only nine individuals, all of whom
  are customers, and who only assert a subset of claims and factual allegations compared with other
  named plaintiffs. It is illogical to suggest Capital One would sign up for such an outcome in
  advance, with no line of sight into any of these circumstances.


                                                   3
Case 1:19-md-02915-AJT-JFA Document 401 Filed 04/17/20 Page 4 of 12 PageID# 4875



          B.      Capital One has a legitimate need for discovery from all named plaintiffs.

          As Capital One explains in its opening Memorandum [Dkt. 384], the discovery it seeks

  from all named plaintiffs is aimed at the heart of their highly individualized and fact-specific

  claims, including their alleged identity theft, reliance, and financial injuries. See Mem. at 11. Lead

  Plaintiffs’ Counsel do not dispute this. Rather, they argue, without any support, that such

  discovery should not be allowed because class certification should be decided solely on the basis

  of the representative-complaint plaintiffs. Opp. at 14-15. Lead Plaintiffs’ Counsel argue that

  Capital One might discover and use individual issues regarding the named plaintiffs “to attack

  class certification.” Id. They are correct: Capital One intends to vigorously oppose class

  certification in this MDL. The named plaintiffs seek to be members within the purported data

  breach class, and Capital One is entitled to discover information relevant to class certification.

          Capital One is not limited to discovery from Lead Plaintiffs’ Counsel’s nine hand-picked

  plaintiffs. Instead, it is entitled to seek discovery from all plaintiffs as to whether the classes that

  plaintiffs seek to represent are certifiable. See Doctor v. Seaboard Coast Line R. Co., 540 F.2d

  699, 707 (4th Cir. 1976) (noting that a “court may, and often does, permit discovery relating to the

  issues involved in maintainability” of a class); see also Paulino v. Dollar Gen. Corp., No. 3:12-

  cv-75, 2013 WL 1773892, at *9 (N.D. W. Va. Apr. 25, 2013) (“[D]istrict courts in the Fourth

  Circuit have held that ‘discovery relating to class allegations is proper prior to certification’ and

  ‘the Court is unable to intelligently rule on the question [of class certification] without information

  from the parties, which is usually gathered through normal discovery.’”). Discovery from the

  representative-complaint plaintiffs alone would be insufficient. For example, the Representative

  Complaint purports to represent a class of “All persons in the United States whose PII was

  compromised in the Data Breach.” Corrected Rep. Compl. [Dkt. 354] ¶ 146. Thus, Lead

  Plaintiffs’ Counsel’s alleged class extends to “people who had applied for its credit card products


                                                     4
Case 1:19-md-02915-AJT-JFA Document 401 Filed 04/17/20 Page 5 of 12 PageID# 4876



  and to Capital One credit card customers.” See Capital One, Form 8-K Ex. (Press Release)

  (emphasis added), cited in Corrected Rep. Compl. ¶ 1 n.1. Cardholders and applicants have

  different claims with different alleged injuries. See Corrected Rep. Compl. ¶¶ 18-27. Yet no

  representative-complaint plaintiff is a person who applied for (but did not receive) a credit card;

  they all are Capital One cardholders.

         Lead Plaintiffs’ Counsel’s argument also ignores Capital One’s right to seek discovery

  from all named plaintiffs for other purposes, including developing its defenses to each individual

  named plaintiff’s claims.    This is particularly important in this case because, even though

  numerous plaintiffs filed lawsuits alleging injuries (including identity theft) within days of the

  announcement of the incident, the stolen personal information never was disseminated. See, e.g.,

  Gov’t Br. 6, United States v. Thompson, No. 2:19-cr-159 (W.D. Wash. Sept. 20, 2019), ECF No.

  49 (“[T]he Government has not uncovered any evidence that would suggest [the hacker’s] claim

  that she neither sold, nor otherwise disseminated, any of the data is untrue.”). Capital One believes

  that the named plaintiffs will not be able to prove that their alleged injuries were caused by the

  theft of any information from Capital One. At a minimum, it is entitled to conduct discovery into

  each named plaintiff’s claim of injury and its purported cause.

         The case law cited by Lead Plaintiffs’ Counsel does not support their position. Lead

  Plaintiffs’ Counsel contend that discovery of the 263 named plaintiffs would “defeat the purpose

  of certifying the class in the first place.” Opp. at 14 (quoting McPhail v. First Command Fin.

  Planning, Inc., 251 F.R.D. 514, 517 (S.D. Cal. 2008)). But Lead Plaintiffs’ Counsel omit the first

  half of the McPhail court’s quote, which clearly references discovery of absent class members,

  see 251 F.R.D. at 517 (quoting On the House Syndication, Inc. v. Fed. Exp. Corp., 203 F.R.D. 452,

  453 (S.D. Cal. 2001))—an issue, as discussed below, that is unrelated to discovery of the named




                                                   5
Case 1:19-md-02915-AJT-JFA Document 401 Filed 04/17/20 Page 6 of 12 PageID# 4877



  plaintiffs in this MDL. Furthermore, the McPhail case was not an MDL, and the defendants sought

  discovery of 178,527 absent class members, which was rightly deemed “impracticable and

  unrealistic.” See id. at 517-18. Unlike the defendants in McPhail, Capital One has legitimate

  needs for discovery from the named plaintiffs regarding their claims and alleged injuries.4

         C.      Named Plaintiffs who filed class action lawsuits against Capital One are not
                 “absent class members.”

         Lead Plaintiffs’ Counsel argue that “absent class member” discovery generally is

  disfavored. See Opp. at 11-13. Yet this argument is misplaced—none of the named plaintiffs from

  whom Capital One seeks discovery are “absent class members”; they are named plaintiffs who

  elected to file lawsuits against Capital One, and those lawsuits remain pending. Analogizing these

  individuals who took the time and effort to sue Capital One and maintain those suits to this day to

  individuals from the public, who have not opted into litigation in any way, makes little sense.

         Lead Plaintiffs’ Counsel gloss over this threshold defect in their argument by asserting that

  the 263 MDL plaintiffs are “absent class members with respect to the Representative Complaint.”

  Opp. at 12. That assertion ignores the fact that the Representative Complaint does not supersede

  or displace any other complaint—a fact Lead Plaintiffs’ Counsel do not dispute, and a result they

  deliberately chose. See Corrected Rep. Compl. [Dkt. 354] preamble, at 1-2 (“This is not a

  consolidated, wholly superseding complaint . . . .”). When the pretrial proceedings for which this

  MDL were created conclude, the member cases will be remanded for trial of the claims asserted

  by those cases’ plaintiffs. See PTO-1 [Dkt. 3] at 1-2 & § 2; JPML Transfer Order [Dkt. 1] at 2;



  4
    Similarly, Lead Plaintiffs’ Counsel’s reliance on Curtis v. Propel Prop. Tax Funding, LLC, 915
  F.3d 234 (4th Cir. 2019), which also pertains to absent class members in a single class action, is
  misplaced. See Opp. at 14-15. Capital One is seeking discovery from named plaintiffs, not absent
  class members. Furthermore, the decision in Curtis involved whether the named plaintiff had
  Article III standing—an issue that is irrelevant to Capital One’s Motion to Compel.


                                                  6
Case 1:19-md-02915-AJT-JFA Document 401 Filed 04/17/20 Page 7 of 12 PageID# 4878



  see also, e.g., In re Air Crash Disaster at Greater Cincinnati Airport, 354 F. Supp. 275, 276

  (J.P.M.L. 1973) (remanding individual MDL cases where “all pretrial proceedings have been

  completed and . . . the cases are now ready for trial in the transferor forums”). By objecting to

  discovery from the named plaintiffs, Lead Plaintiffs’ Counsel are not seeking to avoid “absent

  class member” discovery; they are asking that Capital One face the prospect of being sent to trial

  in the transferor forums without the benefit of any discovery pertaining to the overwhelming

  majority of named plaintiffs.

         Lead Plaintiffs’ Counsel do not cite any authority that permits such an unjust outcome.5

  Indeed, in Lumber Liquidators, this Court rejected that possibility and specifically ordered all-

  plaintiff discovery in similar circumstances. Mem. at 8-9. Lead Plaintiffs’ Counsel’s sole response

  to that precedent is that their counsel talked to the Lumber Liquidators plaintiffs’ lawyers, who

  told them that the discovery was allowed in that MDL “because the case involved personal injury

  claims.” Opp. at 16. That assertion is belied by the Lumber Liquidators record. In objecting to

  the discovery requests at issue, the Lumber Liquidators plaintiffs stated that they were “not

  seeking” damages for “health claims” or “personal injuries.” Ex. D to Jt. Notice at 4, 6-7, Lumber

  Liquidators, ECF No. 582-4 (plaintiffs’ objections to certain requests in the fact sheets). Indeed,

  the cases in Lumber Liquidators were consumer class actions in which the plaintiffs claimed to

  have relied on the defendant’s false representations about the safety of its products and thereby

  “suffered harm in the form of the purchase price of the floors, installation costs, replacement costs,

  and related pecuniary injuries.” PTO-8 at 4, Lumber Liquidators, ECF No. 722 (order on motion


  5
    The only purported examples Lead Plaintiffs’ Counsel point to are the Kmart and Equifax data
  breach class actions, in which, Lead Plaintiffs asserts, “Defendant and its counsel have
  participated.” Opp. at 2. Lead Plaintiffs’ Counsel also participated in those cases and thus know
  that plaintiffs in those cases filed consolidated, superseding complaints that displaced all other
  complaints—unlike the Representative Complaint filed here.


                                                    7
Case 1:19-md-02915-AJT-JFA Document 401 Filed 04/17/20 Page 8 of 12 PageID# 4879



  to dismiss). In other words, the Lumber Liquidators plaintiffs asserted highly individualized

  claims of reliance and financial injury remarkably similar to the claims asserted by the 263 named

  plaintiffs in this MDL.

          D.      Coordinating necessary discovery responses from all plaintiffs is not overly
                  burdensome for Lead Plaintiffs’ Counsel.

          Finally, Lead Plaintiffs’ Counsel complain that coordinating discovery responses from all

  named plaintiffs would be burdensome—stating that they already have spent “hours” obtaining

  responses from their nine representative-complaint plaintiffs. Opp. at 13. And they object to

  discussing with Capital One any method of streamlining discovery, through facts sheets or any

  other format, on the ground that “[i]t is not Plaintiffs’ job” to do so. Opp. at 14.

          The “job” Lead Plaintiffs’ Counsel applied for and were given is explained in PTO-1: Lead

  Plaintiffs’ Counsel are “generally responsible for coordinating the activities of plaintiffs during

  pretrial proceedings,” and they are required to “[d]etermine and coordinate how discovery is to be

  conducted on behalf of plaintiffs,” “[c]onduct settlement negotiations on behalf of plaintiffs,” and

  “ensure that the pretrial preparation for the plaintiffs is conducted efficiently and effectively and

  is assigned fairly and appropriately among counsel who wish to assume responsibilities for

  conducting pre-trial matters on behalf of all plaintiffs.” PTO-1 [Dkt 3] § 3.b (emphases added).

  Thus, coordinating discovery responses from the “plaintiffs”—who include all of the named

  plaintiffs in the MDL, not a curated subset—is exactly among Lead Plaintiffs’ Counsel’s

  responsibilities.

          There is no reason that Lead Plaintiffs’ Counsel cannot fully perform those responsibilities.

  The Court has entered a litigation schedule with fact discovery continuing until September 21,

  2020—more than adequate time (barring unforeseen events) to allow complete discovery from all

  plaintiffs. See PTO-8B [Dkt. 360]. Indeed, as Judge Anderson noted at the initial status



                                                    8
Case 1:19-md-02915-AJT-JFA Document 401 Filed 04/17/20 Page 9 of 12 PageID# 4880



  conference, “It is a schedule that is considerably longer than what we’re generally used to in our

  court.” Jan. 29, 2020 Hr’g Tr. [Dkt. 306] at 6:5-7.6 The Court allowed that schedule, nonetheless,

  due in large part to the number of parties from whom discovery would be taken. To the extent

  obtaining discovery responses from all plaintiffs in the extended time period is time-consuming or

  burdensome for a single attorney or firm, the Court’s PTO-1 specifies a ready solution: it fully

  authorizes Lead Plaintiffs’ Counsel to obtain assistance from, and delegate tasks to, other

  plaintiffs’ lawyers (e.g., each plaintiff’s own retained counsel).

         Moreover, contrary to Lead Plaintiffs’ Counsel’s assertions (Opp. at 15), Capital One’s

  discovery of named plaintiffs is “proportional to the needs of the case.” See Fed. R. Civ. P.

  26(b)(1).   Whether a discovery request is proportional is determined by “considering the

  importance of the issues at stake in the action, the amount in controversy, the parties’ relative

  access to the relevant information, the parties’ resources, the importance of the discovery in

  resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

  likely benefit.” Id. Lead Plaintiffs’ Counsel seek certification of a class of up to 100 million

  members. Corrected Rep. Compl. ¶¶ 1-2, 146. Furthermore, the potential burden of coordinating

  and responding to discovery for the 263 named plaintiffs pales in comparison to the significant

  burdens imposed on Capital One by the substantial discovery that Lead Plaintiffs’ Counsel have

  sought and that Capital One is providing. Lead Plaintiffs’ Counsel have both the time and

  resources necessary to engage in complete discovery.




  6
    In light of the fact that five full months remain in the extended discovery schedule, Lead
  Plaintiffs’ Counsel’s argument that it is “too late” to now permit discovery of all plaintiffs lacks
  merit.


                                                    9
Case 1:19-md-02915-AJT-JFA Document 401 Filed 04/17/20 Page 10 of 12 PageID# 4881



                                        CONCLUSION

         For the reasons stated above and in Capital One’s opening Memorandum, the Court should

  enter an order compelling all Plaintiffs named in actions comprising this MDL to respond to

  Capital One’s discovery requests and directing Lead Plaintiffs’ Counsel to coordinate those

  responses.



  Dated: April 17, 2020                             Respectfully Submitted,

                                                    /s/
                                                    David L. Balser (pro hac vice)
                                                    S. Stewart Haskins II (pro hac vice)
                                                    John C. Toro (pro hac vice)
                                                    Kevin J. O’Brien (VSB No. 78886)
                                                    Robert D. Griest (pro hac vice)
                                                    KING & SPALDING LLP
                                                    1180 Peachtree Street, N.E.
                                                    Atlanta, Georgia 30309
                                                    Tel.: (404) 572-4600
                                                    Fax: (404) 572-5140
                                                    dbalser@kslaw.com
                                                    shaskins@kslaw.com
                                                    jtoro@kslaw.com
                                                    kobrien@kslaw.com
                                                    rgriest@kslaw.com

                                                    Defendants’ Lead Counsel




                                               10
Case 1:19-md-02915-AJT-JFA Document 401 Filed 04/17/20 Page 11 of 12 PageID# 4882



                                            Robert A. Angle (VSB No. 37691)
                                            Tim St. George (VSB No. 77349)
                                            Jon S. Hubbard (VSB No. 71089)
                                            Harrison Scott Kelly (VSB No. 80546)
                                            TROUTMAN SANDERS LLP
                                            1001 Haxall Point
                                            Richmond, VA 23219
                                            Tel.: (804) 697-1200
                                            Fax: (804) 697-1339
                                            robert.angle@troutman.com
                                            timothy.st.george@troutman.com
                                            jon.hubbard@troutman.com
                                            scott.kelly@troutman.com

                                            Mary C. Zinsner (VSB No. 31397)
                                            TROUTMAN SANDERS LLP
                                            401 9th Street, NW, Suite 1000
                                            Washington, DC 20004
                                            Tel.: (703) 734-4334
                                            Fax: (703) 734-4340
                                            mary.zinsner@troutman.com

                                            Defendants’ Local Counsel




                                       11
Case 1:19-md-02915-AJT-JFA Document 401 Filed 04/17/20 Page 12 of 12 PageID# 4883



                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 17, 2020, I electronically filed the foregoing document with

  the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to all

  counsel of record.



                                                      /s/
                                                      David C. Balser
